BY THE COURT.
Epitomized Opinion
Application for re-hearing princ’pally relating to the construction placed upon 1189 GC.
The defendant is State Director of Highways, etc.
A change in the State highway extending from Cleveland through Columbus to Cincinnati crossing portions of about 20 counties. The change which was provided ,for was located -'n the counties of Union and Logan. The notice was published in only the two counties affected. Counsel for the State contend that the notice of a proposed change in a portion of a main market road and inter-county high*58way must, under the above statute, be published in all the counties, in which the highway is located. The Court of Appeals held:
Attorneys — E. W. Walton and W. S. Palmer, Columbus, and Dow Aikin, Bellefontaine, for plaintiff; C. C. Crabbe, Atty. Gen., W. J. Myer and J. C. WilPamson, Columbus, for Boulay, and H. C. Sherman and C. H. Duncan, Columbus, for the contractor.
While the language of the statute is susceptible of the construction claimed by the plaintiff, if the words alone are considered, there is ambiguity in the statute. If the legislature. intended that the notice of every change in a main market road should be published in all the counties in which the road is located, the words “or any part thereof” in the statute would be entirely unnecessary.
’It would seem unreasonable, if not absurd, to íequire a minor change in one or two counties to be published in each of the other counties into which the highway extends. It would be unreasonable to assume that the State intended this waste of public funds, and we feel justified in resolving the ambiguity in the statute in favor of a construction which the legislature must reasonably have intended, and against a construction which would lead to unreasonable, if not absurd, results.
After careful consideration we are of the opinion that the construction we placed upon 1189 GC. is the proper and reasonable one and that the former decision should be adhered to.